
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket ID FEMA-2011-0002; Internal Agency Docket No. FEMA-B-1189] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this proposed rule is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before July 18, 2011. 
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-1189, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
                
              
                Flooding source(s) 
                Location of referenced elevation ** 
                * Elevation in feet (NGVD)+ Elevation in feet (NAVD)
                  # Depth in feet above ground
                  
                    ⁁ Elevation in meters 
                  (MSL) 
                
                Effective 
                Modified 
                Communities  affected 
              
              
                
                  Madison County, Alabama, and Incorporated Areas 
                
              
              
                Aldridge Creek Tributary 1 
                Approximately 1,700 feet downstream of Chaney Thompson Road 
                None 
                +579 
                City of Huntsville. 
              
              
                 
                At the downstream side of Chunn Road 
                None 
                +618 
              
              
                Aldridge Creek Tributary 10 
                Approximately 0.4 mile downstream of Bailey Cove Road Southeast 
                None 
                +606 
                City of Huntsville. 
              
              
                 
                Approximately 270 feet downstream of Cross Creek Road Southeast 
                None 
                +691 
              
              
                Aldridge Creek Tributary 12 
                At the downstream side of Airport Road 
                None 
                +622 
                City of Huntsville. 
              
              
                 
                Approximately 1,400 feet downstream of Four Mile Post Road 
                None 
                +719 
              
              
                Aldridge Creek Tributary 17 
                Approximately 1,000 feet downstream of Toney Drive Southeast 
                None 
                +662 
                City of Huntsville. 
              
              
                 
                Approximately 70 feet downstream of Deborah Drive Southeast 
                None 
                +891 
              
              
                Aldridge Creek Tributary 8 
                Approximately 500 feet downstream of Bailey Cove Road Southeast 
                None 
                +595 
                City of Huntsville. 
              
              
                 
                At the downstream side of Box Canyon Road Southeast 
                None 
                +707 
              
              
                Aldridge Creek Tributary 9 
                Approximately 270 feet downstream of Bailey Cove Road Southeast 
                None 
                +596 
                City of Huntsville. 
              
              
                 
                At the upstream side of Vista Drive Southeast 
                None 
                +700 
              
              
                Barren Fork Creek 
                At the Indian Creek confluence 
                None 
                +569 
                City of Huntsville, Town of Triana, Unincorporated Areas of Madison County. 
              
              
                 
                At the Betts Spring Branch and Bradford Creek confluence 
                None 
                +571 
              
              
                Big Cove Creek 
                Approximately 700 feet downstream of the Hays Preserve Trail 
                +600 
                +599 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.8 mile upstream of Dug Hill Road 
                None 
                +686 
              
              
                Big Cove Creek Tributary 
                At the Big Cove Creek confluence 
                None 
                +657 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.7 mile upstream of the Big Cove Creek confluence 
                None 
                +677 
              
              
                Blue Spring Creek 
                Approximately 400 feet downstream of Timbercrest Drive Northwest 
                +666 
                +667 
                City of Huntsville. 
              
              
                 
                Approximately 110 feet upstream of Pulaski Pike Northwest 
                +750 
                +751 
              
              
                Bradford Creek 
                Approximately 1,300 feet upstream of Palmer Road 
                None 
                +645 
                City of Madison, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 1,400 feet upstream of Gillespie Road 
                None 
                +705 
              
              
                Bradford Creek Tributary 
                At the Bradford Creek confluence 
                None 
                +676 
                City of Madison, Unincorporated Areas of Madison County. 
              
              
                 
                At the downstream side of Brownsville Ferry Road 
                None 
                +702 
              
              
                Broglan Branch 
                Approximately 630 feet downstream of Governors Drive Southwest 
                +608 
                +605 
                City of Huntsville. 
              
              
                 
                Approximately 100 feet downstream of Mastin Lake Road 
                None 
                +728 
              
              
                Broglan Branch Tributary A 
                Approximately 140 feet downstream of Oster Drive 
                None 
                +647 
                City of Huntsville. 
              
              
                 
                Approximately 0.5 mile upstream of Commercial Drive 
                None 
                +682 
              
              
                Broglan Branch Tributary B 
                Approximately 520 feet downstream of Nevel Drive 
                None 
                +709 
                City of Huntsville. 
              
              
                 
                At the downstream side of Kyle Lane 
                None 
                +732 
              
              
                Buckhorn Branch 
                Approximately 0.9 mile downstream of Shady Oak Drive 
                None 
                +688 
                Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 1,040 feet upstream of Maysville Road 
                None 
                +766 
              
              
                
                Dallas Branch 
                Approximately 580 feet downstream of Washington Street 
                +629 
                +628 
                City of Huntsville. 
              
              
                 
                Approximately 210 feet upstream of Saddletree Boulevard 
                None 
                +837 
              
              
                Dallas Branch Bypass 
                Approximately 1,800 feet downstream of Church Street 
                +619 
                +617 
                City of Huntsville. 
              
              
                 
                Approximately 540 feet upstream of Dickson Street Northeast 
                +641 
                +642 
              
              
                Dallas Branch Tributary A 
                Approximately 370 feet downstream of Halsey Avenue Northeast 
                None 
                +647 
                City of Huntsville. 
              
              
                 
                Approximately 300 feet upstream of Vinyard Street Northeast 
                None 
                +695 
              
              
                Dry Creek 1 
                Approximately 1,680 feet downstream of Brandon Town Road 
                +665 
                +664 
                City of Huntsville. 
              
              
                 
                At the downstream side of Blake Bottom Road Northwest 
                None 
                +749 
              
              
                Dry Creek 1 Tributary A 
                Approximately 500 feet downstream of Sparkman Drive Northwest 
                None 
                +695 
                City of Huntsville. 
              
              
                 
                Approximately 220 feet upstream of Campus Road 
                None 
                +746 
              
              
                Dry Creek 1 Tributary B 
                Approximately 170 feet downstream of Dry Creek Drive Northwest 
                None 
                +709 
                City of Huntsville. 
              
              
                 
                Approximately 380 feet upstream of Terrell Drive Northwest 
                None 
                +736 
              
              
                East Fork Pinhook Creek 
                Approximately 1,300 feet downstream of Medaris Road 
                +680 
                +679 
                City of Huntsville. 
              
              
                 
                Approximately 450 feet upstream of Spragins Hollow Road Northwest 
                None 
                +748 
              
              
                East Fork Pinhook Creek Tributary A 
                Approximately 1,820 feet downstream of Ricky Road 
                None 
                +701 
                City of Huntsville. 
              
              
                 
                Approximately 0.4 mile upstream of Ricky Road 
                None 
                +738 
              
              
                Fagan Creek 
                Approximately 710 feet downstream of Monroe Street 
                +610 
                +608 
                City of Huntsville. 
              
              
                 
                Approximately 0.7 mile upstream of Telfair Drive Southeast 
                None 
                +719 
              
              
                Flint River 
                Approximately 300 feet upstream of Winchester Road Northeast 
                None 
                +673 
                Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 3.0 miles upstream of Carriger Road 
                None 
                +767 
              
              
                Glover Cove Creek 
                Approximately 0.5 mile downstream of Old Highway 431 
                None 
                +587 
                Town of Owens Cross Roads, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 750 feet upstream of Old Gurley Pike 
                None 
                +627 
              
              
                Huntsville Spring Branch 
                Approximately 890 feet downstream of Drake Avenue 
                +594 
                +593 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                At the downstream side of Williams Avenue Southwest 
                +609 
                +608 
              
              
                Hurricane Creek 
                Approximately 0.9 mile downstream of Little Cove Road 
                None 
                +612 
                Town of Gurley, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 1,020 feet downstream of County Lake Road 
                None 
                +663 
              
              
                Indian Creek 
                Approximately 0.8 mile downstream of I-565 
                None 
                +606 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.6 mile upstream of Old Monrovia Road Northwest 
                None 
                +712 
              
              
                Knox Creek 
                At the upstream side of Dupree Worthey Road 
                None 
                +657 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.4 mile downstream of Wall Triana Highway 
                +730 
                +732 
              
              
                Limestone Creek 
                Approximately 0.8 mile upstream of Lee Highway 
                None 
                +649 
                City of Huntsville. 
              
              
                 
                Approximately 1.6 miles upstream of Capshaw Road 
                None 
                +672 
              
              
                Lollar Branch 
                Approximately 0.8 mile downstream of Winchester Road 
                None 
                +684 
                Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 1.3 miles upstream of Maysville Road 
                None 
                +786 
              
              
                
                McDonald Creek 
                Approximately 1,950 feet downstream of Centaur Boulevard Southwest 
                None 
                +581 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 70 feet upstream of Galaxy Way 
                None 
                +692 
              
              
                Mill Creek Tributary 
                Approximately 0.9 mile downstream of Bridgefield Road 
                None 
                +677 
                City of Madison. 
              
              
                 
                At the downstream side of Millsford Drive 
                None 
                +749 
              
              
                Miller Branch 
                Approximately 1,700 feet downstream of Wall Triana Highway 
                +571 
                +570 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.6 mile downstream of County Road 127 
                None 
                +574 
              
              
                Molder Branch 
                Approximately 2.2 miles downstream of Bob Stiles Road 
                None 
                +658 
                Unincorporated Areas of Madison County. 
              
              
                 
                At the downstream side of Bob Stiles Road 
                None 
                +680 
              
              
                Moore Branch 
                Approximately 1.1 miles downstream of Powell Road 
                None 
                +590 
                City of Madison. 
              
              
                 
                Approximately 0.4 mile downstream of Powell Road 
                None 
                +603 
              
              
                Mountain Brook Branch 
                Approximately 1,100 feet downstream of Clermont Drive 
                +647 
                +651 
                City of Huntsville. 
              
              
                 
                Approximately 1,700 feet upstream of Darnell Street Southeast 
                None 
                +735 
              
              
                Mountain Fork 
                Approximately 0.5 mile downstream of Oscar Patterson Road 
                None 
                +692 
                Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 470 feet upstream of Mountain Fork Road 
                None 
                +774 
              
              
                Normal Branch 
                Approximately 1,100 feet downstream of Max Luther Drive Northwest 
                None 
                +643 
                City of Huntsville. 
              
              
                 
                Approximately 130 feet upstream of Winchester Road 
                None 
                +737 
              
              
                Normal Branch Diversion 
                At the Normal Branch confluence 
                None 
                +637 
                City of Huntsville. 
              
              
                 
                At the Pinhook Creek confluence 
                None 
                +643 
              
              
                Normal Branch Tributary A 
                Approximately 950 feet downstream of Mastin Lake Road Northwest 
                None 
                +667 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 910 feet upstream of Hi-Lo North Circle 
                None 
                +748 
              
              
                Oakland Spring Branch 
                At the upstream side of Powell Road 
                None 
                +612 
                City of Madison. 
              
              
                 
                At the downstream side of Ferry Road 
                None 
                +631 
              
              
                Peevey Creek 
                Approximately 1.5 miles downstream of the Eastern Bypass 
                None 
                +606 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 600 feet downstream of Ripple Lane 
                None 
                +638 
              
              
                Pinhook Creek 
                At the downstream side of Williams Avenue Southwest 
                +611 
                +610 
                City of Huntsville. 
              
              
                 
                Approximately 460 feet downstream of Winchester Road Northwest 
                +703 
                +701 
              
              
                Pinhook Creek Tributary A 
                Approximately 800 feet downstream of Memorial Parkway Northwest 
                None 
                +639 
                City of Huntsville. 
              
              
                 
                At the downstream side of Pulaski Pike 
                None 
                +733 
              
              
                Pinhook Creek Tributary C 
                Approximately 0.5 mile downstream of Pulaski Pike 
                None 
                +703 
                City of Huntsville. 
              
              
                 
                Approximately 800 feet upstream of Pulaski Pike 
                None 
                +738 
              
              
                Sherwood Branch 
                Approximately 800 feet downstream of Old Madison Pike Northwest 
                +636 
                +630 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 300 feet downstream of Old Monrovia Road Northwest 
                None 
                +707 
              
              
                Swan Pond 
                Approximately 3.7 miles downstream of Zierdt Road 
                None 
                +569 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.9 mile upstream of Zierdt Road 
                None 
                +571 
              
              
                Tributary 1 To Indian Creek 
                Approximately 1,500 feet downstream of Slaughter Road 
                +616 
                +619 
                City of Huntsville, City of Madison, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 600 feet upstream of Cherry Road 
                +712 
                +710 
              
              
                Tributary 1 to Dry Creek 2 
                Approximately 300 feet downstream of Johns Road Northwest 
                +708 
                +710 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                At the downstream side of Ralph Road 
                +749 
                +751 
              
              
                
                Tributary 2 to Indian Creek 
                At the Indian Creek confluence 
                +674 
                +675 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 0.7 mile upstream of the Indian Creek confluence 
                +699 
                +700 
              
              
                Tributary 3 to Indian Creek 
                Approximately 0.4 mile downstream of Jeff Road Northwest 
                +699 
                +700 
                City of Huntsville, City of Madison, Unincorporated Areas of Madison County. 
              
              
                 
                At the downstream side of Woodland Trail 
                None 
                +811 
              
              
                Unnamed Tributary to Sherwood Branch 
                Approximately 1,840 feet downstream of Enterprise Way 
                None 
                +687 
                City of Huntsville, Unincorporated Areas of Madison County. 
              
              
                 
                Approximately 730 feet upstream of Wayne Road Northwest 
                None 
                +706 
              
              
                West Fork Pinhook Creek 
                Approximately 1,940 feet downstream of Medaris Road Northwest 
                +678 
                +679 
                City of Huntsville. 
              
              
                 
                At the downstream side of Pulaski Pike 
                None 
                +767 
              
              
                West Fork Pinhook Tributary A 
                Approximately 0.5 mile downstream of Sturbridge Drive 
                None 
                +732 
                City of Huntsville. 
              
              
                 
                Approximately 110 feet upstream of Green Meadow Road Northwest 
                None 
                +799 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                
                  ⁁ Mean Sea Level, rounded to the nearest 0.1 meter. 
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Huntsville
                
              
              
                Maps are available for inspection at 320 Fountain Circle, 2nd Floor, Huntsville, AL 35801. 
              
              
              
                
                  City of Madison
                
              
              
                Maps are available for inspection at 100 Hughes Road, Madison, AL 35758. 
              
              
              
                
                  Town of Gurley
                
              
              
                Maps are available for inspection at 235 Walker Street, Gurley, AL 35748. 
              
              
              
                
                  Town of Owens Cross Roads
                
              
              
                Maps are available for inspection at 2965 Old Highway 431, Owens Cross Roads, AL 35763. 
              
              
              
                
                  Town of Triana
                
              
              
                Maps are available for inspection at 640 6th Street, Madison, AL 35756. 
              
              
              
                
                  Unincorporated Areas of Madison County
                
              
              
                Maps are available for inspection at the Madison County Engineering Building, 814 Cook Avenue, Huntsville, AL 35801. 
              
            
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”) 
            
          
          
            Dated: April 8, 2011. 
            Sandra K. Knight, 
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency. 
          
        
      
      [FR Doc. 2011-9345 Filed 4-15-11; 8:45 am] 
      BILLING CODE 9110-12-P
    
  